                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

    HORN LAKE CREEK BASIN
    INTERCEPTOR SEWER DISTRICT
    And DESOTO COUNTY, MISSISSIPPI                                       PLAINTIFFS

    VS.                                                          Civil Case No. 3:19-cv-00290-SA-JMV

    CITY OF MEMPHIS, TENNESSEE                                           DEFENDANT



                                                      ORDER




           This matter is before the Court on a January 17, 2020 motion to stay [9] this action

pending a decision on a motion to change venue or, alternatively, to dismiss [6].1 For the reasons

discussed below, the motion is denied with the right to re-urge it should a case management

conference be hereafter scheduled.

           The undersigned finds the instant motion should be denied for at least the following

reasons: First, it is moot as the motion to change venue to which the motion to stay makes

reference has itself been amended, and no renewed motion to stay as to that amended motion has

been filed. Second, until a case management conference is set in this matter, no discovery is

permitted—making a stay, even if otherwise warranted, unnecessary on this record. Finally, it

has been represented to the undersigned that a case management conference has been set in a

related case, City of Memphis v. Horn Lake Creek Basin Interceptor Sewer District et al.,




1
    An amended motion to change venue or, alternatively, dismiss for improper venue [12] was filed January 29, 2020.
2:19cv02864 (W.D. Tenn.), for April 3, 2020. Accordingly, a telephone status conference will be

set in this matter for April 4, 2020.

       SO ORDERED this 12th day of February, 2020.

                                           /s/ Jane M. Virden
                                           U. S. Magistrate Judge




                                               2
